Citation Nr: 0419927	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  02-00 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an earlier effective date for a 100 percent 
schedular rating for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD


J. Fussell, Counsel

INTRODUCTION

The veteran had active service from April 1967 to October 
1969.  

Historically, a July 1985 rating action granted service 
connection for PTSD and assigned an initial 10 percent 
disability rating effective April 2, 1985, date of receipt of 
the initial claim for service connection for that disorder.  
A January 1993 rating action granted an increase from 10 
percent to 30 percent for PTSD, effective April 4, 1990.  In 
March 1993 the veteran stated that he was satisfied with the 
30 percent rating but in September 1993 he filed a notice of 
disagreement (NOD) with the effective date, alleging that it 
should be in July 1988.  

An April 1994 rating action granted an earlier effective date 
for the 30 percent rating as of August 2, 1989, noting that 
the previous effective date of April 4, 1990, was the date of 
receipt of VA Form 21-4138, Statement in Support of Claim, 
requesting rescheduling of a canceled routine future 
examination.  However, initial receipt of the examination 
request was an informal claim thereby establishing an 
effective date for the award.  An earlier effective date was 
established as of August 2, 1989, date of receipt of the 
routine future examination request.  

The veteran perfected an appeal as to the issue of an earlier 
effective date for a 30 percent rating for PTSD and, during 
the appeal, a June 1995 rating action denied entitlement to a 
total rating based on individual unemployability due to that 
service-connected disability.  Although he was notified of 
the denial of a total rating by letter or June 13, 1995, no 
appeal was taken from the June 1995 rating action.  A May 
1996 Board decision denied an effective date earlier than 
August 2, 1989, for a 30 percent rating for PTSD.  

Subsequently, a September 2000 rating action granted a 70 
percent rating for PTSD and also granted a total rating based 
on individual unemployability due to that service-connected 
disability, both effective October 23, 1998.  Date of receipt 
of VA Form 21-4138, Statement in Support of Claim, as a claim 
for an increased rating.  That rating action also denied 
entitlement to basic eligibility to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted an increased from the 70 percent 
disability rating for PTSD to a 100 percent schedular rating, 
effective March 22, 2001.  That rating action also granted 
entitlement to basic eligibility to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 and also denied, in 
part, service connection for a chronic fungal infection and 
diabetes, claimed as due to exposure to herbicides, as well 
as an earlier effective date retroactive to 1985 for a 100 
percent rating for PTSD.  

The veteran's July 2001 notice of disagreement (NOD) 
addressed the denials of service connection for a chronic 
fungal infection, claimed as due to exposure to herbicides, 
and an earlier effective date retroactive to 1985 for a grant 
of a 100 percent rating for PTSD.  Both of these issues were 
addressed in the January 2002 statement of the case (SOC).  
However, the February 2002 VA Form 9 addressed only the issue 
of earlier effective date retroactive to 1985 for a grant of 
a 100 percent rating for PTSD and at the September 2002 
hearing before the undersigned traveling Veterans Law Judge 
(VLJ) it was made clear that this was the only issue for 
appellate consideration.  

Also, after a July 2001 rating action denied entitlement to 
VA benefits based on the permanent incapacity of the 
veteran's daughter for self-support prior to attaining the 
age of 18, the veteran filed an NOD and the RO issued an SOC 
in June 2002.  Received in July 2002 was a request for an 
extension of time to respond to that SOC.  However, this 
matter has not been addressed by the RO.  In any event, an 
appeal as to that matter has not been perfected by the filing 
of a Substantive Appeal.  See page 10 of the transcript of 
the September 2002 travel board hearing.  

Finally, PTSD remained the veteran's only service-connected 
disorder until a July 2001 rating action granted service 
connection for diabetes mellitus, Type II, and for peripheral 
neuropathy of each foot, both due to exposure to herbicides, 
and assigned a 20 percent disability rating for the diabetes 
and 10 percent disability ratings for each foot.  The 
effective date for those awards of July 9, 2001, was revised 
by a February 2002 rating action to March 22, 2001.  

In sum, the veteran was in receipt of a total rating based on 
individual unemployability due to his only service-connected 
disorder, PTSD, since October 23, 1998, until a 100 percent 
schedular rating was assigned effective March 22, 2001.  That 
100 percent disability rating for PTSD has remained in 
effect.  So, in effect, the veteran is seeking a total rating 
prior to October 23, 1998, retroactive to, as he alleges, his 
having been unemployed since 1985.  


FINDINGS OF FACT

1.  The May 1996 Board decision denying an effective date 
earlier than August 2, 1989, for the assignment of a 30 
percent rating for PTSD is final and subsumes prior rating 
actions addressing claims for an increased rating for PTSD.  

2.  There was no clear and unmistakable error (CUE) in rating 
actions prior to the May 1996 Board decision, which were 
subsumed within that Board decision.  


CONCLUSION OF LAW

An earlier effective date for a 100 percent schedular rating 
for PTSD is not warranted.  38 U.S.C.A. §§ 5109A, 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), was signed into law.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) and those that are potentially applicable herein 
are effective November 9, 2000.  

"'CUE claims are not conventional 'appeals,' but rather are 
requests for revisions of previous decisions."  Disabled 
American Veterans v. Gober, 234 F.3d 682, 694 (Fed. Cir. 
2000) (citing Haines v. West, 154 F.3d 1298, 1300 (Fed. Cir. 
1998).  CUE adjudications are governed by Parts IV and V of 
Title 38, United States Code governing procedure and not by 
Parts II and II governing benefits available under laws 
administered by VA.  CUE is a procedural device for reversal 
or revision of a final RO or Board decision and not a claim 
for VA benefits under Parts II and II of 38 United States 
Code.  Rather, it is a collateral attack on a final decision 
pursuant to either 38 U.S.C.A. § 5109A (West Supp. 2001) (as 
to CUE in RO decisions) of Part IV, or 38 U.S.C.A. § 7111 
(West Supp. 2001)) as to CUE in Board decisions) (in Parts IV 
and V, respectively, of Title 38, United States Code).  

Section 2 of the VCAA adds a new section 5100 to title 31 of 
the United States Code and defines the term "claimant," for 
purposes of chapter 51 of title 38, as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  Section 3 of the 
VCAA reaffirms, clarifies, and arguably expands the 
Secretary's duties to notify and assist "claimants" in the 
development of their claims.  VCAA § 3 (to be codified at 
38 U.S.C. §§ 5102, 5103, and 5103A).  However, a "request [] 
for revision [] of a previous decision" on the basis of CUE 
is not an "application" or "claim for any [VA] benefit under 
the laws administered by the Secretary" for purposes of 
chapter 51 of title 38 and, thus, a "claimant" as defined by 
38 U.S.C. § 5100 includes a person applying for or seeking 
benefits under part II or III of title 38, but cannot 
encompass a person seeking a revision of a final decision 
based upon CUE pursuant sections 5109A and 7111.  Livesay v. 
Principi, 15 Vet. App. 165, 178 - 79 (2001) (en banc). 

"However, there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to CUE 
motions."  Generally see Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc) and Parker v. Principi, 15 
Vet. App. 407 (2002) (VCAA not applicable to alleged CUE in 
RO decisions).  

Background

Historically, a July 1985 rating action granted service 
connection for PTSD and assigned an initial 10 percent 
disability rating, both effective April 2, 1985 (date of 
receipt of the original claim for service connection).  A 
January 1993 rating action granted a 30 percent disability 
rating for PTSD effective April 4, 1990.  In March 1993 the 
veteran stated that he was satisfied with the 30 percent 
rating but in September 1993 he filed a notice of 
disagreement (NOD) with the effective date, alleging that it 
should be in July 1988.  An April 1994 rating action granted 
an earlier effective date for the 30 percent rating 
retroactive to August 2, 1989.  A May 1996 Board decision 
denied an effective date earlier than August 2, 1989, for the 
assignment of a 30 percent rating for PTSD.  

A September 2000 rating action granted a 70 percent 
disability rating for PTSD and granted a total disability 
rating based on individual unemployability due to service-
connected disability (PTSD being at that time the only 
service-connected disorder) both effective October 23, 1998, 
but denied basic eligibility to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.  

At the September 2002 hearing before the undersigned 
traveling VLJ it was noted that the veteran's claim files had 
been reviewed by a VA psychiatrist who issued a July 2004 
letter (pages 2 and 3 of that transcript).  It was stated by 
the veteran's service representative that the current 
effective date for the 100 percent schedular rating for PTSD 
was in 1989 but the proper effective date should be in 1985, 
when he was originally granted service connection for PTSD 
and assigned only a 10 percent disability rating (page 3).  
It was asserted that when the original 10 percent rating was 
granted that, according to the VA psychiatrist, a 100 percent 
schedular rating should have been assigned and that the 
severity of his PTSD was no different now than it was in 
1985.  The service representative further asserted that if 
there is no other competent medical opinion on this matter, 
that the opinion of the VA psychiatrist must be accepted as 
the basis for a retroactive grant of a 100 percent disability 
rating for PTSD. 

The veteran testified that he was hospitalized in 1985 for 
PTSD (page 3) at Kaiser Hospital and was treated, but not 
hospitalized, by VA.  His psychiatric condition had gotten 
worse during the time from 1985 to 1989 (page 4).  He could 
not recall events during his 1985 hospitalization and, in 
fact, he had no recall as to the severity of his psychiatric 
condition from 1985 until the early 1990s (page 5).  

The undersigned VLJ pointed out that there were a number of 
unappealed rating actions denying claims for an increased 
rating for the service-connected PTSD and that these were 
final in the absence of clear and unmistakable error (CUE) 
(page 5).  The service representative argued that the July 
2002 VA psychiatrist's statement established that there was 
error in prior rating actions, particularly in light of the 
large discrepancy between the 10 percent rating assigned in 
1985 and the 100 percent rating that the VA psychiatrist now 
stated was warranted in 1985 (pages 5 and 6).  The VLJ 
further pointed out that with respect to any alleged CUE, the 
specific rating actions being challenged on the basis of CUE 
must be identified (page 6).  

The service representative stated that the veteran had 
recently been granted a 100 percent rating retroactive to 
1989 and that the July 2002 VA psychiatrist's statement 
established the existence of CUE (page 6).  The VLJ pointed 
out that the veteran had not been granted a 100 percent 
rating retroactive to 1989 and, also, that a Board decision 
in 1996 denied an earlier effective date for a 30 percent 
disability rating for PTSD, which now had the effect of being 
a bar to an earlier effective date for a 100 percent rating 
in the absence of CUE (page 6).  

The veteran's wife stated that when the veteran had first 
been assigned a 10 percent disability rating for PTSD, she 
and the veteran was not aware of the appeals process but had 
written many letters concerning the evaluation assigned and 
stating that he was appealing the decision (page 8).  Also, 
she testified that documentation from his private physicians 
on file at that time stated that he was considered by the 
physician's to be 100 percent disabled and that these letters 
had been submitted in support of an appeal (page 8).  The VLJ 
noted that, following a June 1992 RO hearing, a January 1993 
rating action granted an increase from 10 percent to 30 
percent for PTSD, effective April 4, 1990.  Also, that in 
March 1993 the RO had received a communication (a VA Form 21-
4138, Statement in Support of Claim) in which the veteran 
stated that he was satisfied with the grant of a 30 percent 
rating for PTSD (the VA Form 21-4138 states that he was 
"satisfied with the granting of 30-percent evaluation of my 
service connected PTSD condition which was an [sic] original 
benefit sought") (page 8).  

The veteran testified that he did not recall the 1993 
communication because he was sick (apparently due to the 
service-connected PTSD) and was often hospitalized (pages 8 
and 9).  The service representative stated that it was now a 
matter of reviewing what had transpired to determine whether 
there had been clear and "convincing" error.  The VLJ 
pointed out that in any determination of CUE the new July 
2002 VA psychiatrist's statement could not be considered 
because it was not part of the evidence on file at the time 
of the adjudication being challenged on the basis of CUE 
(page 9).  The service representative again stated that the 
question was whether the new July 2002 VA psychiatrist's 
statement was clear and unmistakable evidence of error (page 
9).  In response to a question from the veteran's wife, the 
VLJ indicated that statements and records of private 
physicians on file at the time of prior rating actions would 
be considered (page 10).  

Submitted at the September 2002 travel board hearing was a 
July 2002 statement from a VA psychiatrist who stated, in 
pertinent part, that the veteran:

is a patient under my care for the treatment of 
[PTSD] and Major Depression.  He has been followed 
continuously by me since January 1, 2000.  He 
continues to reexperience traumas suffered while 
serving in the Vietnam War with concomitant 
hyperarousal and severe social avoidance.  His 
condition has continued to remain static since his 
last rating despite aggressive treatment with 
psychotropic medication and psychotherapy.  He 
continues to experience panic attacks several 
times per week (associated with derealization, 
illogical speech, and disorientation to time and 
place) that make sustained gainful employment 
unrealistic.  

I am writing this letter in compliance with the 
Veteran's Assistance Act of 2000 at the request of 
[the veteran].  [The veteran] has been 
continuously unemployed since 1985 when he was 
first hospitalized for PTSD and granted 10% 
service connection.  In retrospect it is now clear 
that [the veteran] became permanently and totally 
disabled as of the date of his initial award.  
Thank you for your consideration of these facts in 
your determination of his appeal.  

I	PTSD, Chronic (309.81): Major Depression, 
Recurrent, 
Severe (296.33)
II	No Diagnosis
III	Diabetes, Hypertension, Osteoarthritis, 
Chronic Fungal 
Infection
IV	Severe (chronic illness, chronic pain, social 
isolation)
V	30/30 (past year)

Legal Analysis

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
if application is received within one year of such date; 
otherwise, it is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, which ever is later under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1).  If, however, the ascertainable 
increase precedes receipt of the claim, then the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

As noted in Harper v. Brown, 10 Vet. App. 125, 126 (1997), 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim and are 
not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable (as in Harper when 
the claim was filed first and increase was ascertained during 
subsequent VA hospitalization or by a VA examination after 
the claim is filed).  

With respect to whether the veteran timely appealed any 
rating actions prior to the May 1996 Board decision (which 
denied an effective date earlier than August 2, 1989, for a 
30 percent rating for PTSD) this matter was addressed in that 
May 1996 Board decision.  In that decision the Board stated 
that: 

A review of the record demonstrates that service 
connection for PTSD was granted in a July 1985 
rating determination, with a 10 percent disability 
evaluation being assigned at that time.  In 
September 1985, the veteran was afforded an 
additional VA examination for his PTSD.  An 
October 1985 rating determination continued the 10 
percent disability evaluation.  In response to a 
February 1986 request from the veteran, the RO 
sent a letter to the veteran indicating the 
particular evidence which was used when 
determining the 10 percent evaluation for PTSD.  
There was no further reply from the veteran.  
There is no evidence that the veteran filed a 
formal notice of disagreement with the July and 
September 1985 rating determinations.  Therefore, 
these decisions became final.  

In June 1986, the veteran underwent an additional 
VA examination.  A July 1986 rating determination 
confirmed the veteran's 10 percent disability 
evaluation.  The veteran was informed of this 
decision in a letter dated August 1, 1986.  

In January 1987, a letter was received from the 
veteran requesting a re-evaluation of his PTSD.  
The veteran forwarded a copy of a letter from his 
private physician, dated March 19, 1986, 
indicating that it was his belief that the veteran 
was 100 percent disabled.  The veteran also 
forwarded a photocopy of the RO's previous reply 
to his February 1986 request, highlighting the 
portion indicating that there were no medical 
reports from the Wadsworth VA Hospital.  The 
veteran indicated in his letter that he had been 
seen at this facility in September 1985 for VA 
rating examination purposes.  The Board does not 
consider this a notice of disagreement with the 
July 1986 rating determination as the provisions 
of 38 C.F.R. § 20.201 were not satisfied.  As the 
veteran did not file a formal notice of 
disagreement, this decision became final.  

As a result of the veteran's January 1987 request 
for an increased evaluation, he was afforded a VA 
psychiatric examination in July 1987.  An August 
1987 rating determination continued the 10 percent 
disability evaluation.  He was notified of the 
decision the following month.  In a March 1988 
letter, the veteran requested that he be informed 
as to which factors were used in determining the 
extent of his disability and as to how the 10 
percent disability evaluation was arrived at.  In 
May 1988, the RO sent a letter to the veteran 
indicating that the 10 percent disability 
evaluation was based upon the laws and regulations 
effective at that time as well as the results of 
his VA examination.  The RO further indicated that 
the veteran should call or come into their office 
and talk to his service representative for more 
information and insight concerning the disability.  
The veteran, in a letter dated in June 1988, and 
received at the RO in July 1988, requested that 
copies of all personnel and medical service 
records be sent to him.  No further response was 
received from the veteran.  As the veteran did not 
file a formal notice of disagreement with the 
August 1987 rating determination, that decision 
also became final.  

On August 2, 1989, the RO forwarded to the veteran 
a request to report for a VA psychiatric 
evaluation.  The veteran did not report for the 
scheduled September 20, 1989, examination.  A 
March 1989 letter from the veteran, received at 
the RO on April 4, 1990, indicated that he had 
previously spoken to an individual at the RO and 
had requested that his examination be rescheduled.  
The veteran underwent a VA psychiatric examination 
in May 1990.  Subsequent to the May 1990 VA 
examination, treatment records were received from 
Kaiser Permanente showing treatment on an 
outpatient basis from September 1989 to April 
1990.  The records from Kaiser also demonstrate 
that the veteran underwent a psychiatric 
examination in January 1990, was hospitalized in 
February 1990, and subsequently underwent an 
additional psychiatric evaluation in July 1990. 

Following a June 1992 personal hearing, a January 
1993 rating determination assigned a 30 percent 
disability evaluation for the veteran's PTSD with 
an effective date of April 4, 1990, the date on 
which the veteran's request for a rescheduled 
examination was received.  In April 1994, the RO 
assigned an effective date of August 2, 1989, 
indicating that the initial receipt of an 
examination request was an informal claim, and 
that this date was more appropriate for an 
effective date. 

At his March 1996 personal hearing, the veteran 
and his wife both testified that an effective date 
earlier than August 2, 1989, should have been 
assigned.  The veteran's wife testified that it 
was her belief that the March 1986 physician's 
letter, received in January 1987, should have been 
recognized as a notice of disagreement.  

While the Board is sympathetic to the testimony of 
the veteran and his wife at the time of the 
veteran's March 1996 personal hearing, the letters 
and inquiries received from the veteran with 
regard to prior rating determinations do not rise 
to the level of a notice of disagreement as 
defined in 38 C.F.R. § 20.201.  As the veteran did 
not file proper notices of disagreement, these 
decisions became final.  

The Board also cannot find that the March and June 
1988 letters from the veteran constitute informal 
claims for increased evaluations as defined in 38 
C.F.R. § 3.155.  The Board notes that the first 
formal claim for an increased evaluation with 
regard to the present appeal was not received 
until April 4, 1990, when the veteran requested 
that he be scheduled for a VA examination.  The RO 
has liberally construed the August 2, 1989, notice 
to the veteran to report for an examination as an 
informal claim, and has assigned this as the 
effective date in accordance with 38 C.F.R. 
§ 3.155(a).  

For the veteran to receive an effective date prior 
to August 2, 1989, for an assignment of a 30 
percent evaluation, it must be determined that the 
veteran's August 1989 "claim" was received within 
one year of when it was factually ascertainable 
that an increase in disability had occurred.  

When the veteran presented a claim for an 
increased rating in April 1990, the RO responded 
by obtaining treatment records from Kaiser 
Permanente, which showed treatment from September 
1989 for psychiatric problems.  Other than 
evidence which had been of record at the time of 
previous rating examinations, there is no evidence 
of an increase in PTSD symptomatology prior to 
August 2, 1989.  As previously noted, the 
effective date of an award of increased 
compensation is the earliest date as of which it 
is factually ascertainable that an increase in 
disability had occurred, if the claim is received 
within 1 year from such date, otherwise, date of 
receipt of the claim.  In the instant case, no 
increase in disability was shown prior to August 
2, 1989.  Therefore, an effective date prior to 
August 2, 1989, the date of receipt of the 
informal claim, which subsequently became the 
effective date of the 30 percent disability 
evaluation, is not warranted.  

So, the question of whether the veteran had initiated and 
perfected appeals from rating actions prior to the May 1996 
Board decision was addressed within that decision.  Moreover, 
that Board decision is final in the absence of CUE.  

Laws and Regulations Governing Claims of CUE

A finding of CUE in a rating decision would vitiate the 
finality of it, although the veteran did not timely appeal 
that decision after being notified of it and being apprised 
of his procedural and appellate rights.  See 38 U.S.C.A. 
§ 5109A(a) (West Supp. 2001); 38 C.F.R. §§ 3.104(a), 
3.105(a); Phillips v. Brown, 10 Vet. App. 25, 30-31 (1997), 
citing Smith (William) v. Brown, 35 F.3d 1516, 1527 (Fed. 
Cir. 1994).  However, to warrant a finding of CUE in that 
decision: 1) either the correct facts, as they were known at 
that time, were not before the adjudicator, i.e., more than a 
simple disagreement with how the RO weighed or evaluated the 
evidence, or the statutory or regulatory provisions extant at 
that time were incorrectly applied; 2) the error must be 
"undebatable" and the sort that, had it not been made, would 
have "manifestly changed" the outcome of that decision; and 
3) a determination that there was CUE must be based on the 
record and law that existed at the time of that prior 
adjudication.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992)).  

The United States Court of Appeals for Veterans Claims 
(Court) consistently has stressed the rigorous nature and 
very high evidentiary threshold the veteran must overcome for 
a finding of CUE, repeatedly pointing out that it "...is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  
Indeed, CUE is so undebatable that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed when made.  Russell, 3 Vet. 
App. at 313.  "It must always be remembered that [CUE] is a 
very specific and rare kind of 'error'" needed to invalidate 
a prior, unappealed, decision and thereby warrant overturning 
it.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

A failure to fulfill the duty to assist cannot constitute 
CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 383-4 (1994) and 
Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  

In Look v. Derwinski, 2 Vet. App. 157, 162 (1992) it was held 
that "a factual finding is clearly erroneous when although 
there is evidence to support it, the reviewing Court on the 
entire evidence is left with the definite and firm conviction 
that a mistake has been committed."  However, there is no 
factual error "[i]f the [fact finder's] account of the 
evidence is plausible in light of the record viewed 
in its entirety [and] [w]here there are two permissible views 
of the evidence, the factfinder's choice between the two 
cannot be clearly erroneous."  Look, at 162.

A failure to apply a relevant law or regulation or 
misapplication of a regulation is an appropriate subject for a 
claim of CUE.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 329 
(1999) (citing VAOGCPREC 38-97 (Dec. 17, 1997)).  New 
interpretations of a law subsequent to an RO decision cannot 
form the basis for a valid claim of CUE.  Smith (Rose) v. 
West, 11 Vet. App. 134, 137 (1998), quoting Berger, 
10 Vet. App. at 170.  See also VAOPGCPREC 25- 95 (Dec. 6, 
1995) (to the effect that a collaterally attacked decision's 
application of a regulation, which is subsequently 
invalidated, is not "obvious" error (i.e., CUE)).  

In this case, the attempt to obtain an earlier effective date 
for a 100 percent rating for PTSD is two pronged.  First, it 
rests on the testimony of the veteran, and his wife, that 
there had been no change in the severity of the service-
connected PTSD since 1985 and, so, given this to be true a 
100 percent rating should be assigned retroactively.  Second, 
the new July 2002 statement from a VA psychiatrist also 
reflects that the PTSD was 100 percent disabling since the 
initial award of service connection in 1985.  

However, in attempting to find CUE in prior rating actions 
the adjudication is limited to the evidence on file at the 
time of the rating action being challenged and new evidence, 
such as the testimony of the veteran and his wife, as well as 
the new statement from a VA psychiatrist may not be 
considered.  To do so would require a reweighing of the 
evidence which is not permissible.  

Other than this factually driven argument there are no 
specific allegations of CUE and, moreover, no specific rating 
action has been identified by the veteran or his 
representative as containing CUE.  

As explained above, the effective date of an award may be the 
date of an ascertainable increase but only if the claim is 
received within one year 'after' the date of ascertainable 
increase.  Here, the July 2002 VA physician's statement was 
received many years 'after' the date of the purported 
increase and after the claim. 

So, inasmuch as the only basis alleged for a finding of CUE 
is the veteran's own personal disagreement with how the RO 
evaluated the facts or weighed the evidence, this is 
insufficient to warrant a finding of CUE.  See Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  

Lastly, any direct attack on the May 1996 Board decision as 
containing CUE (which is not adjudicated herein) must comply 
with the applicable VA regulations.  See generally 38 C.F.R. 
§§ 20.1400-20.1411 (2003).  These require that a motion to 
revise a prior Board decision on the basis of alleged CUE 
must be filed directly with the Board since such a matter is 
not subject to initial review and adjudication by the RO.  

Accordingly, an earlier effective date for a 100 percent 
schedular rating for PTSD is not warranted.  


ORDER

The claim for an earlier effective date for a 100 percent 
schedular rating for PTSD is denied.  


	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



